Opinion issued November 10, 2010


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00957-CV
———————————
IN RE sandeep patel, suleman lalani, aman jafar, bavare holding, lp,
arusha bavare, harvard financial, ltd., nasrullah manji, syed moid zaidi,
newera partners, ltd., st. michael’s hospital and healthcare group, llc,
concierge park, lp, shahid mallick, maheen investment, ltd., abdul h. khan,
kingsland partners, ltd., and irfan iftikhar, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
 
MEMORANDUM OPINION[1]
          By
petition for writ of mandamus, Relators, Sandeep Patel, Suleman Lalani, Aman
Jafar, Bavare Holding, LP, Arusha Bavare, Harvard Financial, Ltd., Nasrullah
Manji, Syed Moid Zaidi, Newera Partners, Ltd., St. Michael’s Hospital and
Healthcare Group, LLC, Concierge Park, LP, Shahid Mallick, Maheen Investment,
Ltd., Abdul H. Khan, Kingsland Partners, Ltd., and Irfan Iftikhar, challenge
the trial court’s November 3, 2010 temporary restraining order.[2]  
We deny the petition for
writ of mandamus.  All outstanding
motions are denied as moot. 
Per Curiam
 
Panel
consists of Justices Jennings, Alcala, and Sharp.
 




[1]
          The underlying case is Siddco Union, Ltd. and Sarda, LLC v. Sandeep
Patel et al., No. 2010-52576 in the 190th District Court of Harris County,
Texas, the Hon. Patricia Kerrigan presiding.   

 


[2]
          The temporary restraining order
that is the subject of this original proceeding was issued by the Hon. Patricia
Hancock, judge of the 113th District Court of Harris County, Texas, sitting as
Ancillary Judge under Local Rule 3.5 of Rules of Civil Trial Division of the
Harris County District Courts.   See Harris
County (Tex.) Civ. Dist. Ct. Loc. R. 3.5.